 

 

 EXHIBIT 10.8

 

FIRST AMENDMENT TO EMPLOYMENT AGREEMENT OF LISA M. FOWLER

 

 

 

 



 

 

 

Exhibit 10.8

 

FIRST AMENDEMENT TO

EMPLOYEE AGREEMENT

 

This First Amendment (“Amendment”) is made effective as of November 9, 2011 by
and between First Clover Leaf Bank (the "Bank"), with its principal office in
Edwardsville, Illinois, and Lisa Fowler ("Executive").

 

WHEREAS, the Bank and the Executive are parties to the Employment Agreement,
effective January 1, 2008 (the "Agreement"); and

 

WHEREAS, the Bank and the Executive wish to amend the Agreement to clarify the
Executive's job description.

 

NOW, THEREFORE, in consideration of the mutual covenants herein contained, the
parties hereto agree Section 1 of the Agreement is hereby amended in its
entirety to read as follows:

 

1.POSITION AND RESPONSIBILITIES.

 

Executive shall serve as the Senior Vice President — Chief Lending Officer of
the Bank. In this position and except as provided in the next sentence,
Executive shall be responsible for overseeing the administration of the loan
department and the credit function of the loan process, which includes oversight
of production, quality, compliance, file construction and support, personnel,
systems, product development, and regulatory standards for all loan activities.
Executive shall not be responsible for production in the commercial loan
division, although Executive will aid in soliciting, negotiating and closing of
commercial lending. Executive shall also be responsible for reviewing the Bank's
loan portfolio on a continuing basis in order to prevent or ameliorate loan
losses, assure documentation is in compliance with loan committee and board
approvals, state and/or federal regulations; assist in detection of
deterioration in loan quality, review and ensure internal compliance objectives
are met. Executive shall report to and support the Chief Executive Officer in
areas of leadership, direction, development and implementation of the policies
and procedures for the lending function of the Bank. Executive shall be
responsible for promoting and developing new noncommercial lending business and
for building and maintaining Bank relationships with the community, civic groups
and local businesses, and will represent the Bank at related events. Executive
shall stay abreast of regulations and legislation that directly affect the Bank.
Executive also agrees to serve, if appointed or elected, as an officer and
director of any subsidiary or affiliate of the Bank.

 

IN WITNESS WHEREOF, the parties have executed this Amendment on the dates set
forth below.

 

 

    FIRST CLOVER LEAF BANK       November 9, 2011   By: /s/ Dennis M. Terry Date
    Dennis M. Terry,       President and Chief Executive Officer                
November 3, 2011   /s/ Lisa Fowler Date   Lisa Fowler  

 

 

 